Case 1:18-cv-01225-JTN-SJB ECF No. 89 filed 02/26/20 PageID.1165 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                ____________________


 DAVID DYKEHOUSE, KRISTINA                        No. 1:18-cv-01225-JTN-SJB
 BOSKOVICH, and ELIZABETH HAMBLIN,
 on behalf of themselves and all others similarly Hon. Janet T. Neff
 situated,
                                                  Hon. Sally J. Berens
                Plaintiffs,
 v.

 THE 3M COMPANY, a Delaware corporation,
 GEORGIA-PACIFIC LLC, a Delaware
 corporation, and GEORGIA-PACIFIC
 CONSUMER PRODUCTS LP, a Delaware
 limited partnership,

             Defendants.
 _____________________________________/


    STIPULATION REGARDING DEFENDANT GEORGIA-PACIFIC’S
     MOTION FOR PRODUCTION OF DOCUMENTS FROM THE 3M
                        COMPANY

       WHEREAS Defendant Georgia-Pacific has filed a Motion for Production of Documents

From The 3M Company (Docket No. 84), and

       WHEREAS Defendants Georgia-Pacific and 3M have continued to meet, confer and

negotiate regarding Defendant Georgia-Pacific’s discovery requests to Defendant 3M and,

through that process, have been able to resolve the disputes embodied in Defendant Georgia-

Pacific’s pending Motion (Docket No. 84, PageID.787-798), and

       WHEREAS Defendant Georgia-Pacific’s Motion is scheduled to be heard by this Court

on February 27, 2020 (Docket No. 86, PageID.946);
Case 1:18-cv-01225-JTN-SJB ECF No. 89 filed 02/26/20 PageID.1166 Page 2 of 3



       ACCORDINGLY, the parties stipulate and agree that Defendant Georgia-Pacific’s

Motion is hereby withdrawn and the hearing scheduled for February 27, 2020 should be

cancelled.

Dated: February 25, 2020                   s/ Janet Ramsey
                                           Janet Ramsey
                                           Dean F. Pacific
                                           WARNER NORCROSS + JUDD LLP
                                           1500 Warner Building
                                           150 Ottawa Avenue, NW
                                           Grand Rapids, MI 49503
                                           616.752.2736
                                           jramsey@wnj.com
                                           dpacific@wnj.com

                                           Attorney for Defendants Georgia-Pacific LLC and
                                           Georgia-Pacific Consumer Products LP


Dated: February 25, 2020                   s/ Daniel L. Ring
                                           Michael A. Olsen
                                           Daniel L. Ring
                                           Richard Bulger
                                           MAYER BROWN LLP
                                           71 South Wacker Drive
                                           Chicago, IL 60606
                                           (312) 782-0600
                                           molsen@mayerbrown.com
                                           dring@mayerbrown.com
                                           rbulger@mayerbrown.com

                                           Joseph M. Infante (P68719)
                                           Robert L. DeJong (P12639)
                                           MILLER, CANFIELD, PADDOCK AND
                                           STONE, P.L.C.
                                           99 Monroe Avenue NW, Suite 1200
                                           Grand Rapids, MI 49503
                                           (616) 454-8656
                                           infante@millercanfield.com
                                           dejong@millercanfield.com

                                           Counsel for Defendant 3M Company
 Case 1:18-cv-01225-JTN-SJB ECF No. 89 filed 02/26/20 PageID.1167 Page 3 of 3



                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION
                                       ____________________


 DAVID DYKEHOUSE, KRISTINA                        No. 1:18-cv-01225-JTN-SJB
 BOSKOVICH, and ELIZABETH HAMBLIN,
 on behalf of themselves and all others similarly Hon. Janet T. Neff
 situated,

                   Plaintiffs,
 v.

 THE 3M COMPANY, a Delaware corporation,
 GEORGIA-PACIFIC LLC, a Delaware
 corporation, and GEORGIA-PACIFIC
 CONSUMER PRODUCTS LP, a Delaware
 limited partnership,

             Defendants.
 _____________________________________/

                                              ORDER
           Based upon the stipulation of the parties, Defendant Georgia-Pacific’s Motion (Docket

No. 84, PageID.787-798) is hereby withdrawn and the hearing scheduled for February 27, 2020

(Docket No. 86, PageID.946) is cancelled.


Date:                            , 2020
                                               Hon. Sally J. Berens
                                               United States District Court Judge




19691654
